DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
These drawing objections are being repeated since they were not addressed by Applicant.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
1) “lengths of the partial rows correspond to a spacing between the partial rows” as claimed in claim 4;
2) “the partial rows each have two or three of the connector ridges” as claimed in claim 5; 
3) “the connector ridges of the pavers are stepped vertically” as claimed in claim 9; 
4) “the connector ridges of the pavers have outer edges that are flattened or grooved” as claimed in claim 10; and 
5) limitation “in addition to the connector ridges in the lower area of the pavers, further rows of the connector ridges are provided that together with the connector ridges form a double composite system” as claimed in claim 11
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification objection is being repeated since it was not addressed by Applicant.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose lengths of the partial rows corresponding to a spacing between partial rows as claimed in claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, from which claim 7 depends, requires each paver to have an irregularly curved side face to form a pavement.  Claim 7 recites the limitation “the pavement” further comprising “pavers with planar side faces”.  As written, it appears that claim 7 contradicts claim 1.  
Claim 8, which depends from claim 7, recites the limitation “wherein the pavers with planar side faces are rectangular.  However, claim 1 requires each paver to have an irregularly curved side face.  As written, it appears that claim 8 contradicts claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 200 16 078 U 1 (hereinafter will be referred to as DE ‘078).
Regarding claim 1, DE ‘078 teaches a pavement (Figure 4) formed from a plurality of pavers each having: 	
an irregularly curved side face provided with rows or partial rows of adjacent strip-shaped connector ridges (14) interlocking rack-like with connector ridges (14) of neighboring pavers.
Regarding claim 6, as shown in Figure 4, there are empty sections between the partial rows that form infiltration areas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Milot et al., US 6,168,347 B1 in view of Browning et al., US 9,315,950 B2.
Regarding claim 1, Milot teaches a pavement formed from a plurality of pavers each having: 	an irregularly curved side face (Figure 4).
While Milot fails to disclose that the irregularly curved side face is provided with a row of adjacent strip-shaped connector ridges interlocking rack-like with connector ridges of neighboring pavers, Browning teaches paving stones and discloses provided strip-shaped connector ridges (20) around the perimeter of each paving stone such that the strip-shaped connector ridges interlock rack-like with connector ridges of neighboring pavers (rack-like interlock shown in Figure 2).  It would have been obvious to one of ordinary skill in the art to modify Milot’s irregularly curved side face to have a row of adjacent strip-shaped connector ridges in view of Browning’s disclosure to be able to interlock rack-like with connector ridges of neighboring pavers for a more secure pavement.
Regarding claim 3, the resulting combination includes each of the individual pavers of Milot being provided on the row of each of the individual pavers with a plurality of spaced apart circumferentially extending partial rows of the connector ridges (20).
Regarding claim 4, Browning further shows in Figure 1 an embodiment in which lengths of the partial rows (each partial row has two connector ridges) appear to correspond to a spacing between the partial rows (on the long side of the paver).  It would have been obvious to one of ordinary skill in the art to modify the partial rows of the resulting combination such that the lengths of the partial rows correspond to a spacing between the partial rows in view of Browning’s further disclosure based on obvious design choice as an alternate way to form an interlock.
Regarding claim 5, Browning further shows in Figure 1 an embodiment in which each partial row has at least two connector ridges.  It would have been obvious to one of ordinary skill in the art to modify the partial rows of the resulting combination to each have at least two of the connector ridges in view of Browning’s disclosure based on obvious design choice as an alternate way to form an interlock.
Regarding claim 6, the resulting combination includes empty sections between the partial rows forming infiltration areas.
Regarding claim 7, the resulting combination includes pavers with planar side faces (Milot’s Figure 3j at a minimum) provided with rows of adjacent and spaced apart strip-shaped connector ridges that mesh in a rack-like manner with connector ridges of neighboring pavers of the irregularly curved side faces.
Regarding claim 8, Milot explicitly discloses that each of the pavers of the set have are irregular in outline but are contained within a virtual rectangular perimeter to be able to form the pavers into rows (Abstract; column 1 lines 36-38; and column 1 line 63 through column 2 line 2).  Looking at Milot’s plurality of embodiments (Figures 3a-3j) and seeing that some of the pavers appear to have planar faces, it would have been obvious to one of ordinary skill in the art to modify the pavers to include some that are rectangular with planar side faces in view of Milot’s further disclosure if it was desired to clearly convey that the pavers are not rough, natural stone.



Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant’s arguments against the use of DE ‘078 are based on some definition of “irregular” that Applicant is reading into the claim, that is neither defined in the original specification or claims.  The word “irregular” is defined, according to Dictionary.com, as “without symmetry or even shape”.  Looking at DE ‘078’s Figure 4, the pavers can clearly be considered as without symmetry or even shape, and therefore meets the limitation of pavers each having an irregularly curved side face.
Applicant argues against the combination of Milot and Browning, asserting that the pavers of Milot are not compatible with the connector ridges of Browning since the combination will lead to the desired interlocking arrangement of neighboring pavers in a rectangular grid only when the side walls have a regular, in particular rectangular, shape.  This is not persuasive since Milot, already discloses in Figure 4 that the pavers roughly have a rectangular outline; as acknowledged by Applicant, the pavers are already shown arranged in a sort of rectangular grid.  One of ordinary skill in the art, when looking at Milot’s Figure 4 and seeing the sort of rectangular grid arrangement, can see the advantage of providing the connector ridges of Browning to ensure a more secure pavement to minimize excessive shifting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Rinninger, US D494,685 is cited for the teaching of paving stones that have both curved and flat faces.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671